On Appellants’ Motion For Rehearing.
An examination of our original opinion will demonstrate that it holds that the agency contract between Kansas City Title Insurance Company and Hexter Title and Abstract Company is not reinsurance within the meaning of any provision of Article 1302a, Vernon’s Ann.Civ.St. of Texas. We-still adhere to that ruling and that makes it unnecessary for us to pass on or decide any other question presented by this appeal.
It is therefore’ ordered and adjudged that that part of the judgment of the District Court which adjudges and decrees that the agency contract between Kansas' City Title Insurance Company and Hexter Title and Abstract Company is not reinsurance within the meaning of any of the provisions of Article 1302a, V.A.C.S. of Texas, and that part of the judgment of the trial court which vacates and sets aside the order of the Board of Insurance Commissioners of date February 17, 1948, but denies injunctive relief because of the statement of the Board that it would not attempt to enforce it, be and the same are in all things affirmed.
We express no opinion with reference to any of the other matters and things decided1 and decreed by the judgment of the lower court, and as to such things and matters the judgment of the lower court is set aside and held for naught.
Costs are adjudged as in our original opinion.
Our original opinion is corrected and modified as herein stated and to that extent the appellants’ motion for rehearing is granted and it is otherwise overruled.
Original opinion corrected; motion granted in part and in part overruled.